Citation Nr: 1435183	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over this claim is now with the RO in Boston, Massachusetts.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a May 2009 substantive appeal, VA Form 9.  At that time, he did not request a Board hearing.  In a subsequent VA Form 9, dated in January 2011, the Veteran indicated his request to have a Board hearing by live videoconference (Board Videoconference hearing).  In a July 2014 letter, the Veteran was notified that he was scheduled for a Board Videoconference hearing at the Boston RO in August 2014.  The Veteran has repeatedly informed VA that he is in Florida from October through April, and in Phippsburg, Maine from mid-May until the first of September.  As such, he is unable to attend a Board Videoconference hearing in Boston, Massachusetts.  He merely uses his daughter's Massachusetts address to receive mail from VA.  See March 2014 Correspondence (located in VBMS).  A Board Videoconference hearing at the Veteran's preferred location has not been scheduled.  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board Videoconference hearing to be held at the appropriate RO depending on the Veteran's location (Florida from October through April, and Phippsburg, Maine from mid-May until the first of September) before a Veterans Law Judge of the Board in Washington, D.C. to address the issue as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



